                                 UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA
                                         AIKEN DIVISION

    Lewis Nicklous Thompkins,       )               Civil Action No.: 1:18-cv-00805-RBH
                                    )
           Plaintiff,               )
                                    )
    v.                              )               ORDER
                                    )
    Nancy A. Berryhill,             )
    Acting Commissioner of the      )
    Social Security Administration, )
                                    )
           Defendant.               )
    ______________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Shiva V. Hodges, made in accordance with 28 U.S.C. § 636(b)(1) and

    Local Civil Rules 73.02(B)(2)(a) and 83.VII.02 (D.S.C.). See ECF No. 20. The Magistrate Judge

    recommends reversing and remanding the Commissioner’s final decision for further administrative

    proceedings.

           The Magistrate Judge makes only a recommendation to the Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with the Court.

    Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a de novo review of those

    portions of the R & R to which specific objections are made, and it may accept, reject, or modify, in

    whole or in part, the recommendation of the Magistrate Judge or recommit the matter with instructions.

    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Neither party has filed objections to the R & R, and the time for doing so has expired.1 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the


1
        Objections were due by May 14, 2019. See ECF No. 20. The Acting Commissioner filed a notice stating
she would not be filing objections. See ECF No. 21.
Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

72 advisory committee’s note)).

       After a thorough review of the record in this case, the Court finds no clear error and therefore

adopts and incorporates by reference the Magistrate Judge’s R & R [ECF No. 20]. Accordingly,

pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES AND REMANDS the

Commissioner’s final decision for further administrative proceedings consistent with the R & R.

       IT IS SO ORDERED.



Florence, South Carolina                                               s/ R. Bryan Harwell
May 15, 2019                                                           R. Bryan Harwell
                                                                       United States District Judge




                                                    2
